Citation Nr: 1222293	
Decision Date: 06/26/12    Archive Date: 07/02/12

DOCKET NO.  05-09 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to May 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating determination of a Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Louis, Missouri, wherein the RO denied reopening the Veteran's claim of entitlement to service connection for a low back disorder due to a lack of new and material evidence.  

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in May 2011.  A transcript of that hearing has been associated with the claims file.

During the course of the appeal for this claim, the Veteran made a claim for service connection for a low back disorder secondary to his service-connected disability of residuals to left ankle fracture with history of ORIF (open reduction, internal fixation) with degenerative changes.  The Board notes this secondary service connection claim was denied in a February 2008 rating decision and confirmed and continued in a December 2008 rating decision.  The Veteran has not expressed disagreement with this determination, and in fact, at a personal hearing before the undersigned indicated that he was not pursuing a claim for secondary service connection at this time.  See May 2011 Board hearing transcript, p. 21-22.  The Board notes that a new etiological theory does not constitute a new claim.  See Bingham v. Nicholson, 421 F.3d 1346, 1348-49 (Fed. Cir. 2005) (denial of a claim by the Board is a decision as to all potential theories of entitlement, not just those considered and rejected); Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006) (although there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute the same claim); see also Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009).  Thus, where the claimant has raised an issue of service connection, the evidence in the record must be reviewed to determine the scope of that claim, and in this case, the Veteran has clearly indicated that secondary service connection is not a claim being raised by him at this time.  See Robinson v. Shinseki, 557 F.3d at 1662.  While on direct appeal to the Board, theories of substantive entitlement to benefits such as direct and secondary service connection may not be independent for res judicata purposes, the Board also notes that appeals which fail to allege specific error of fact or law in the determination, or determinations, being appealed may be dismissed by the Board.  See Robinson v. Shinseki, 557 F.3d at 1361; 38 C.F.R. § 20.202 (2011).  

In September 2011 the Board reopened the Veteran's claim for service connection for a low back disorder based on the receipt of new and material evidence and remanded this claim further development.  To the extent that the Veteran and his representative indicated at the personal hearing that they would discuss a potential future request for secondary service connection after the hearing, the September 2011 Board decision also referred the issue of secondary service connection for a low back disorder to the RO for any indicated action.  


FINDING OF FACT

Affording the Veteran the benefit of the doubt, the Board finds that satisfactory and probative medical evidence of record has shown that his low back disorder, diagnosed as chronic lumbar strain with degenerative disc disease and grade 1 degenerative spondylolisthesis L4-L5, is causally related to his active service.


CONCLUSION OF LAW

Chronic lumbar strain with degenerative disc disease and grade 1 degenerative spondylolisthesis L4-L5 was incurred during active military service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2011).  The legislation has eliminated the well-grounded claim requirement, has expanded the duty of VA to notify the appellant and the representative, and has enhanced its duty to assist an appellant in developing the information and evidence necessary to substantiate a claim.  See generally VCAA.  

In this case, the Board finds that the RO has substantially satisfied the duties to notify and assist, as required by the VCAA.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this issue given the fully favorable nature of the Board's decision.  

Pertinent Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder on a direct basis, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The determination as to whether the requirements for service connection are met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a) (2011).  See Baldwin v. West, 13 Vet. App. 1 (1999).  When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  See Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board determines that the preponderance of the evidence is against the claim, then it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule will not be applicable.  Ortiz, 274 F.3d at 1365.

With regard to VA examinations, the Board notes that the most recent examination is not necessarily and always controlling; rather, consideration is given not only to the evidence as a whole but to both the recency and adequacy of examinations.  See Powell v, West, 13 Vet. App. 31, 35 (1999).

Analysis

In statements and testimony presented throughout the duration of the appeal, the Veteran has maintained that his current low back disorder began during his active service when he fell off of a tank and he has had chronic low back pain since that time.  

Service treatment reports reflect that the Veteran reported no history of recurrent back pain in a September 1971 Report of Medical History and the September 1971 entrance examination was absent of any abnormalities of the spine upon clinical evaluation.  In October 1972, the Veteran was initially treated for low back pain, diagnosed as lumbosacral strain, at which time he reported having low back pain for the past two years and had injured it playing basketball.  He was subsequently treated for and diagnosed with chronic and mild low back pain.  In March 1973 the Veteran was evaluated by a Medical Board as having severe pes planus and mild low back pain.  At that time, the Medical Board found that back pain preexisted service as the Veteran had reported a history of low back pain for the past four years for which he was dropped off of the basketball team in high school.  He was recommended for separation from active service.  

VA outpatient treatment reports from April 1999 to February 2009 reflect that the Veteran was initially treated for complaints of low back pain in June 2001, diagnosed as likely sacroiliitis.  He was subsequently treated for and diagnosed with low back pain; mild degenerative joint disease of the lumbar spine; osteoarthritis of the spine; lumbago; moderate to mild degenerative disc disease of the lumbar spine at L2-L3, L4-L5, L5-S1; hypertrophic facet arthropathy at all levels from L2-L3 to L5-S1; and mild to moderate spinal canal stenosis at L2-L3, L3-L4 and L4-L5.  In August 2002, September 2002 and October 2002, the Veteran reported a history of injuring his back when he fell off of a tank in 1972 or 1973 and that he had chronic back pain since then.  A November 2008 VA MRI report revealed findings of moderate to mild degenerative disc disease of the lumbar spine at L2-L3, L4-L5, L5-S1; hypertrophic facet arthropathy at all levels from L2-L3 to L5-S1; and mild to moderate spinal canal stenosis at L2-L3, L3-L4 and L4-L5.  

In a December 2003 letter from a private medical office, that office manager reported that the Veteran had been treated by Dr. L.B. and Dr. W.W., both of whom had since retired.  She also stated that the office had personal knowledge that the Veteran had been seen there and was treated for severe low back pain in the mid-1970's.  

A January 2005 private medical report reflects the Veteran was diagnosed with low back pain and osteoarthritis.  

Social Security Administration (SSA) records reflect that the Veteran was awarded disability benefits for osteoarthritis and allied disorders in April 2005.  

At a September 2007 and October 2007 lay statements, the Veteran's friends and family attested to the fact that the Veteran did not suffer an injury to his back while playing high school basketball and reported that they had witnessed his complaints of low back pain since active service and discussed his current low back pain disorder and limitations.  Some of the lay statements recalled that while in service the Veteran reported to them that he had fallen and injured his back.  

At a November 2007 VA examination, the Veteran was diagnosed with chronic lumbar strain.  The examiner opined that the Veteran's low back pain did predate the left ankle fracture and that, whatever the cause of the chronic low back pain, it manifested at the present time as chronic lumbar strain.  

In a November 2011 VA examination the Veteran was diagnosed with chronic lumbar strain with degenerative disc disease, maximal at L4-L5, with grade 1 degenerative spondylolisthesis, L4-L5.  After a review of the claims file and a physical examination of the Veteran, the examiner opined that there was no evidence that the Veteran's low back diagnoses preexisted his military service.  He then opined that, based upon his review, it was at least as likely as not that the Veteran's low back condition began in the military with a fall, as he described, and had progressed over time.  He noted that from his review of x-rays, the Veteran's condition had worsened from 2008 to 2009 until the present and that such worsening was the result of an aging change, in regard to the degenerative disc disease, and was a function the natural progress of the degenerative disc disease over the last two years.  

After a careful review of the record and resolving all doubt in the Veteran's favor, the Board has determined, based upon the medical and satisfactory lay evidence set forth above, that the Veteran's claim of service connection for a low back disorder, diagnosed as chronic lumbar strain with degenerative disc disease and grade 1 degenerative spondylolisthesis L4-L5, is warranted.  

The Board initially notes that the presumption of soundness can be rebutted if clear and unmistakable evidence demonstrates that the disease or injury existed prior to service and was not aggravated by such service.  38 U.S.C.A. § 1111.  In this case, the Board finds that, as there was no findings of a low back disorder noted at the time of the Veteran's examination, acceptance and enrollment into active service, the presumption of soundness applies to this claim.  Id.  The Board also finds that the Veteran's subsequent reported history of having a back pain prior to service does not constitute clear and unmistakable evidence that a low back disorder existed prior to service.  Id.  This is also supported by the November 2011 VA examiner's conclusions that his low back diagnoses did not preexist his military service.  Accordingly, this claim will be analyzed on the basis of direct service connection.  

The Board initially observes that the medical evidence of record demonstrates that the Veteran is currently diagnosed with chronic lumbar strain with degenerative disc disease and grade 1 degenerative spondylolisthesis L4-L5.  Service treatment reports demonstrate that the Veteran had complained of and was treated for low back pain in service, diagnosed as chronic and mild low back pain.  

The Board finds that the December 2003 letter from a private medical office, indicates that the Veteran had been seen there and was treated for severe low back pain in the mid-1970's.  The post-service medical evidence of record also demonstrates that the earliest treatment for the Veteran's back pain of record was in June 2001.  These records also demonstrate that the Veteran reported to VA treatment providers from August 2002 to October 2002 that he had a history of back pain since his injury in service in 1972 or 1973.  

The Board finds that the Veteran's statements regarding his low back pain symptoms existing since active service are competent and credible evidence of  continuity of symptoms since his active service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Baldwin v. West, 13 Vet. App. 1 (1999) (the Board must analyze the credibility of the evidence).  These statements are supported by the medical evidence of record which demonstrates treatment for low back pain during active service and post-service medical evidence of private treatment for severe low back pain as early as the mid-1970's.  

The Board also notes that the November 2011 VA examiner opined that there was no evidence that the Veteran's low back diagnoses preexisted his military service and that it was at least as likely as not that the Veteran's low back condition began in the military with a fall, as he described, and had progressed over time.  The Board finds that the medical evidence of record demonstrating treatment for low back pain in service, the December 2003 letter indicating private treatment for low back pain in the 1970's, the current diagnosis of chronic lumbar strain with degenerative disc disease and grade 1 degenerative spondylolisthesis L4-L5 and the November 2011 VA examiner's opinion, taken together with the Veteran's credible reports of a continuity of symptoms and the other lay statements of record, place the evidence in relative equipoise and the benefit of the doubt rule will therefore be applied to resolve doubt in favor of the Veteran.  Therefore, on balance, the evidence of record collectively shows that the Veteran's chronic lumbar strain with degenerative disc disease and grade 1 degenerative spondylolisthesis L4-L5 is directly related to his active service.  

Thus, resolving all reasonable doubt in favor of the Veteran, service connection for chronic lumbar strain with degenerative disc disease and grade 1 degenerative spondylolisthesis L4-L5 is warranted.  38 C.F.R. § 3.102 (2011).  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for chronic lumbar strain with degenerative disc disease and grade 1 degenerative spondylolisthesis L4-L5 is granted. 



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


